Citation Nr: 0033270	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  00-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation benefits for carpal 
tunnel syndrome of the right upper extremity under the 
provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from July 1972 to 
December 1974.  

This appeal arises from a June 1999 rating action of the No. 
Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to 
disability compensation benefits for carpal tunnel syndrome 
of the right upper extremity under the provisions of 
38 U.S.C.A. § 1151.  


REMAND

A significant change in the law occurred after the veteran's 
claims folder was returned to the Board of Veterans' Appeals 
(Board).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court Of Appeals For Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The veteran asserts that the medical care which he received 
during an August 1997 hospitalization at the VA Medical 
Center (VAMC) in Little Rock, Arkansas was negligent and 
caused him further disability.  In particular, the veteran 
asserts that, as a result of an intravenous tube placed in 
his right arm during this hospitalization, he sustained 
injury to a vein in this extremity which caused a blood clot 
as well as subsequent carpal tunnel syndrome of his right 
upper extremity to develop.  

A VA neurology examination completed in March 1999 provided 
the diagnosis of right carpal tunnel syndrome.  The examiner 
noted in the evaluation report that he had reviewed the 
veteran's claims folder as well as his VA medical records.  
The claims folder contains only a copy of the discharge 
summary report from the veteran's August 1997 VA 
hospitalization.  The complete records from this 
hospitalization, including any progress, doctors', and nurses 
notes are not on file. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the VAMC in 
Little Rock, Arkansas to furnish 
originals, or copies certified by the 
appropriate hospital administrator, of the 
complete records, including progress, 
doctors', and nurses' notes, from the 
veteran's August 1997 hospitalization.  
All such available records should be 
associated with the veteran's claims 
folder.  If such records are not 
available, a notation to that effect 
should be made in the veteran's claims 
folder.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
disability compensation benefits for 
carpal tunnel syndrome of the right upper 
extremity under the provisions of 
38 U.S.C.A. § 1151.  If the benefit 
sought remains denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case which includes a discussion 
of all pertinent evidence received since 
the statement of the case and accord them 
an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



